DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Strauss et al. US Patent Application Publication No. 2014/0143780 (herein after referred to as Strauss ‘780) in view of Strauss et al. US Patent Application Publication No. 2016/0253238 (herein after referred to as Strauss ‘238), Sheaffer et al. US Patent Application Publication No. 2010/0332716 (herein after referred to as Sheaffer), Vorbach US Patent Application Publication No. 2012/0137075 (herein after referred to as Vorbach), and Bains US Patent Application Publication No. 2012/0144264 (herein after referred to as Bains).
Regarding claim 1, Strauss ‘780 describes a method, comprising: for each of a plurality of data types, recording an association between the data type and one of a plurality of boundary indication values (The variable-identifier module 102 is configured to identify variables, variable types, and/or variable groups that are to be processed according to approximate precision… Accordingly, the bit-priority module 104 is configured to assign and/or apply bit-priorities to variables 108 (e.g., variables, variable types, and/or variable groups) (page 2, paragraph [0025]).  The divisor index 404 includes a mechanism (e.g., pointer and/or address) that identifies a location within a variable, for example, floating-point number 405.  In another implementation (not shown), the variable can be an integer or another type of value.  The system can use the location identified by the divisor index 404 to set bit-priorities of the floating point-number 405 (page 3, paragraph [0036]).  Within each specification of a variable, variable type, or variable group, an extension can further declare bit-priorities (e.g., high-priority and low-priority) for the variable, variable type, and/or variable group… (page 4, paragraph [0046])); for each data value in a set of one or more data values, in response to a memory request for the data value (…the present technology also provides interfaces to specify bit importance within variables of data, and provides an infrastructure for applying the interfaces in approximate storage operations and/or other computing operations (page 2, paragraph [0023]).  Storage operations would inherently require storage requests), determining based on the recorded association a boundary indication value of the plurality of boundary indication values that indicates a boundary between a high order portion of the data value and a low order portion of the data value, wherein the boundary indication value for the data value is associated with a data type (For example, in integer variables, the signal and high order bits are more important than lower order bits (Strauss ‘780, page 2, paragraph [0022]).  Using the divisor index 404, the bit-priority module 401 can be configured to assign each bit located on one side of the divisor index 404 as being among high-priority bits 406.  The bit priority module 401 can be configured to assign each bit located on the other side of the divisor index 404 as being among low-priority bits 407 (Strauss ‘780, page 3, paragraph [0038]).  Within each specification of a variable, variable type, or variable group, an extension can further declare bit-priorities (e.g., high-priority and low-priority) for the variable, variable type, and/or variable group… (page 4, paragraph [0046])). While Strauss ‘780 describes that the system can use the bit-priorities to enable (Strauss ‘780, page 2, paragraph [0023]),one or more variables that are to be processed by the computer system with approximate precision, wherein approximate precision is a precision level at which a hardware device does not guarantee full data correctness for the one or more variables (Strauss ‘780, page 1, paragraph [0006]) [lower fidelity]; that the infrastructure may allocate more error correction resources to the data indicated to be of higher priority (Strauss ‘780, page 1, paragraph [0005]) [higher fidelity]; and the divisor index may be stored together with the variable (Strauss ‘780, page 3, paragraph [0037], it does not explicitly describe accessing a tag associated with the data value to identify a data type stored in the accessed tag in response to a memory request for the data; copying the tag to a cache line contemporaneously with copying the data value to the same cache line; storing the low order portion at a first memory location utilizing a low data fidelity storage scheme; and storing the high order portion at a second memory location utilizing a high data fidelity storage scheme for recording data at a higher data fidelity than the low data fidelity storage scheme.
Vorbach describes that TAGs may be used to define the treatment and/or type of data and should not be confused with the TAG memory of caches in the state of the art.  One type of the TAGs described define e.g. the treatment of the data in the memory hierarchy (page 3, paragraph [0045]).  Furthermore, when a data transfer on the cache level (between caches and/or between a cache and the main memory) is required, e.g. to load a required cache line from a higher (page 14, paragraph [0296]).  Vorbach therefore clearly suggests that data type, especially a type used to define data treatment, may be stored in a TAG associated with the data.  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Vorbach teachings in the Strauss ‘780 system. Skilled artisan would have been motivated to incorporate the method of providing data type and treatment information within a TAG associated with the data as taught by Vorbach in the Strauss ‘780 system to effectively communicate data type and treatment throughout the memory hierarchy.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as treatment of stored data based on data type.  This close relation between both of the references highly suggests an expectation of success.
While Vorbach does not explicitly describe “accessing” the TAG “in response to a memory request” in order to determine a data type, Bains clearly describes a method for determining data type associated with an incoming request.  Specifically, Bains discloses in one embodiment a controller identifies a data type of an access request by reading an indication provided by the (page 5, paragraph [0055]).  Bains also describes a memory system which looks to the data type in order to determine how the data will be handled (specifically enabling/disabling error detection) (page 3, paragraph [0037]).  Bains is therefore believed to obviously suggest that data type identification should be accessed in order to determine how that data should be handled based on the data type identified.  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Bains teachings in the Strauss ‘780 in view of Vorbach system. Skilled artisan would have been motivated to incorporate the method of reading an indication of data type as taught by Bains in the Strauss ‘780 in view of Vorbach system to effectively determine data type and treatment throughout the memory hierarchy.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as treatment of stored data based on data type.  This close relation between both of the references highly suggests an expectation of success.
Strauss ‘238 describes that an approximation aware encoding application can identify at least two types of bits and can split (or make it possible to split) these different types of bits into different streams.  An approximate storage substrate includes multiple regions with different allowed levels of precision (or error rates).  The bits with similar tolerances are mapped into the appropriate types of storage.  For example, one region may be the most precise, with the lowest likelihood of errors; and at least one other region is provided that is less (Strauss ‘238, page 3, paragraph [0044]).  In Fig. 4C, three types of storage are shown as part of an approximate storage substrate 410.  A first type region 411 with lowest error rates can be optimized for high importance bits 401 to include memory cells 412 and error correction cells 413 providing large error correction overhead [high fidelity area for storing high importance bits].  A second type region 421 can be optimized for medium importance bits 402 to include cells 422 that are denser than memory cells 412 with moderate error rates and error correction cells 423 providing some error correction overhead.  The third region 431 then includes the cells 432 with the highest allowed error rates (optionally optimized for the lower importance bits 403), for example, being the densest memory and having minimal, if any, error correction [lower fidelity areas for storing lower importance bits] (Strauss ‘238, page 4, paragraph [0045]).  Although three types of regions are shown, in some cases two types of regions may be used; and in some other cases more than three types may be used (Strauss ‘238, page 4, paragraph [0046]).  Strauss ‘780 clearly suggests methods for determining and assigning bit importance while Strauss ‘238 clearly suggests storing bits of high importance to a memory region with the lowest error rate and bits of lower importance to memory regions with higher error rates.  Taken together these references are believed to suggest all of the limitations as claimed.
(Strauss ‘238, page 1, paragraph [0004]).  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as approximate computation.  This close relation between both of the references highly suggests an expectation of success.
Sheaffer describes the storage of cache metadata.  Specifically, it is mentioned that certain operations may be performed to allow a direct mapped cache to simultaneously store data and its corresponding metadata (page 5, paragraph [0046]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Sheaffer teachings in the Strauss ‘780 in view of Strauss ‘238 and Vorbach system. Skilled artisan would have been motivated to incorporate storing data and corresponding metadata simultaneously as described by 
Regarding claim 2, Strauss ‘780 in view of Strauss ‘238, Sheaffer, Vorbach, and Bains describe the method of claim 1 (see above), wherein for each data value in the set of data values, the boundary indication value identifies a bit in the data value adjacent to a boundary between the high order portion and the low order portion (Using the divisor index 404, the bit-priority module 401 can be configured to assign each bit located on one side of the divisor index 404 as being among high-priority bits 406.  The bit priority module 401 can be configured to assign each bit located on the other side of the divisor index 404 as being among low-priority bits 407 (Strauss ‘780, page 3, paragraph [0038])).
Regarding claim 3, Strauss ‘780 in view of Strauss ‘238, Sheaffer, Vorbach, and Bains describe the method of claim 2 (see above), wherein the method further comprises, for each data value in the set of data values: storing the tag; and in response to receiving a memory address for the data value, identifying the tag associated with the data value (The bit-priority module 401 can be designed by a software programmer.  For example, while writing code for a software program, a software programmer can manage bit-priorities of designated floating-point numbers by setting the bits of the divisor index 404.  The system can receive the divisor index 404 as part of a programming language extension, as designed by a programmer for example.  In one implementation, the divisor index 404 is not attached to the variable (e.g., floating-point number 405), but is rather stored at a different location than the variable (Strauss ‘780, page 3, paragraph [0037]).  For example, the software interface 612 can include one or more programming language extensions including syntax that specifies which variables, variables types, and/or variable groups can be processed with approximate precision… For example, the software interface 612 can include a variable-identifier module (e.g., the variable-identifier module 102 of Fig. 1) including a programming language extension configured to identify floating-point numbers of data (e.g., picture data, video data, and/or audio data) that can be processed with approximate precision (Strauss ‘780, page 4, paragraph [0045]).  Once configured, the controller uses the requested address and the information in the region-to-configuration map to determine which region the request targets and the appropriate error correction strength to use in servicing the request (Strauss ‘238, page 6, paragraph [0079]).  Assigning the block of encoded data to a memory address or a particular region of a memory based at least according to the importance attribute, wherein the memory has at least two precision levels (Strauss ‘238, page 10, paragraph [0117]).  The TAG might then be transmitted between the caches and/or the higher-level memory, to characterize the type of the respective data and define its treatment within the cache hierarchy according to its TAG (Vorbach, page 14, paragraph [0296])).
Regarding claim 4, Strauss ‘780 in view of Strauss ‘238, Sheaffer, Vorbach, and Bains describe the method of claim 1 (see above), wherein: the tag is stored adjacent to at least one of the high order portion of the data value and the low order portion of the data value (the divisor index may be stored together with the variable (Strauss ‘780, page 3, paragraph [0037]).  …the TAG associated with the cache transfer initiating data access might be stored at cache level.  The TAG might then be transmitted between the caches and/or the higher-level memory, to characterize the type of the respective data and define its treatment within the cache hierarchy according to its TAG (Vorbach, page 14, paragraph [0296])).  
Regarding claim 5, Strauss ‘780 in view of Strauss ‘238, Sheaffer, Vorbach, and Bains describe the method of claim 1 (see above), further comprising, for each data value in the set of data values, reading the tag for the data value in response to a directive in a program being executed(Once configured, the controller uses the requested address and the information in the region-to-configuration map to determine which region the request targets and the appropriate error correction strength to use in servicing the request (Strauss ‘238, page 6, paragraph [0079]).  Assigning the block of encoded data to a memory address or a particular region of a memory based at least according to the importance attribute, wherein the memory has at least two precision levels (Strauss ‘238, page 10, paragraph [0117])), wherein the data value represents an operand of an instruction in the program(The variable-identifier module 102 is configured to identify variables, variable types, and/or variable groups that are to be processed according to approximate precision (Strauss ‘780, page 2, paragraph [0025]).  A variable that is to be processed, or in other words operated on/with, may be considered an operand).
Regarding claim 6, Strauss ‘780 in view of Strauss ‘238, Sheaffer, Vorbach, and Bains describe the method of claim 1 (see above), further comprising: in a region table, associating the boundary indication value with a memory region (The hardware interface includes one or more extensions that specify bit-priorities according to regions of memory, for example, a page of memory or other region of memory.  The hardware interface 616 can include one or more extensions to a page table or an independent table that can record information about how memory regions are associated to bit-priorities for error correction operations (Strauss ‘780, page 5, paragraph [0049])); and for each data value in the set of data values, determining the boundary indication value for the data value by referencing in the region table the memory region in which the data value is stored(An extension for a page table includes extra information the page table stores or information to which the page table points.  An extension for an independent table includes ranges of addresses that the computer system 615 can search, and further includes bit-priorities associated with each range of addresses (Strauss ‘780, page 5, paragraph [0049])).
Regarding claim 7, Strauss ‘780 in view of Strauss ‘238, Sheaffer, Vorbach, and Bains describe the method of claim 1 (see above), wherein a first data value of the set of data values is stored according to an integer number representation, wherein the low order portion of the first data value corresponds to the least significant bits in the integer number representation(For example, in integer variables, the signal and high order bits are more important than lower order bits (Strauss ‘780, page 2, paragraph [0022])), and wherein a second data value of the set of data values is stored according to a floating point number representation, and wherein the low order portion of the second data value corresponds to a mantissa of the floating point number representation(In this example, the bit-priority module 401 uses the divisor index 404 to assign twenty bits of the mantissa as being among low-priority bits.  In another implementation, a bit-priority module can use a divisor index to set any allowable number of high-priority bits and/or any allowable number of low-order bits (Strauss ‘780, page 3, paragraph [0038])).
Regarding claim 8, Strauss ‘780 in view of Strauss ‘238, Sheaffer, Vorbach, and Bains describe the method of claim 1 (see above), wherein for a first data value in the set of data values, the low order portion of the first data value is stored in a first memory cell and the high order portion of the first data value is stored in a second memory cell, wherein the first memory cell is a multi-level memory cell having more levels per cell than the second memory cell(In Fig. 4C, three types of storage are shown as part of an approximate storage substrate 410.  A first type region 411 with lowest error rates can be optimized for high importance bits 401 to include memory cells 412 and error correction cells 413 providing large error correction overhead.  A second type region 421 can be optimized for medium importance bits 402 to include cells 422 that are denser than memory cells 412 with moderate error rates and error correction cells 423 providing some error correction overhead… Dynamic approximate storage substrate 410 may be any suitable memory storage device including SLC memories and MLC memories.  For a MLC memory (or a hybrid memory containing SLC and MLC cells), the first type region 411 may be configured as a single level cell region for storing a single bit (even though in the case of the MLC memory it is capable of multiple levels); the second type region 412 may be configured as a denser region, for example, with three or four-level cells… (Strauss ‘238, page 4, paragraphs [0045] – [0047])).
Regarding claim 10, Strauss ‘780 describes a memory controller, comprising: a command interface configured to receive a set of one or more data values for storing in a memory system; metadata management logic coupled with the command interface and configured to: for each of a plurality of data types, record an association between the data type and one of a plurality of boundary indication values (The variable-identifier module 102 is configured to identify variables, variable types, and/or variable groups that are to be processed according to approximate precision… Accordingly, the bit-priority module 104 is configured to assign and/or apply bit-priorities to variables 108 (e.g., variables, variable types, and/or variable groups) (page 2, paragraph [0025]).  The divisor index 404 includes a mechanism (e.g., pointer and/or address) that identifies a location within a variable, for example, floating-point number 405.  In another implementation (not shown), the variable can be an integer or another type of value.  The system can use the location identified by the divisor index 404 to set bit-priorities of the floating point-number 405 (page 3, paragraph [0036]).  Within each specification of a variable, variable type, or variable group, an extension can further declare bit-priorities (e.g., high-priority and low-priority) for the variable, variable type, and/or variable group… (page 4, paragraph [0046])), and for each data value in the set of one or more data values, in response to a memory request for the data value (…the present technology also provides interfaces to specify bit importance within variables of data, and provides an infrastructure for applying the interfaces in approximate storage operations and/or other computing operations (page 2, paragraph [0023]).  Storage operations would inherently require storage requests), determine based on the recorded association a boundary indication value of the plurality of boundary indication values that indicates a boundary between a high order portion of the data value and a low order portion of the data value (For example, in integer variables, the signal and high order bits are more important than lower order bits (Strauss ‘780, page 2, paragraph [0022]).  The system can specify bit-priorities by using a software interface (e.g., programming language extensions), a hardware-software interface (e.g., hardware-software extensions), and/or a hardware interface (e.g., hardware extensions) (Strauss ‘780, page 2, paragraph [0023]).  Using the divisor index 404, the bit-priority module 401 can be configured to assign each bit located on one side of the divisor index 404 as being among high-priority bits 406.  The bit priority module 401 can be configured to assign each bit located on the other side of the divisor index 404 as being among low-priority bits 407 (Strauss ‘780, page 3, paragraph [0038]).  Within each specification of a variable, variable type, or variable group, an extension can further declare bit-priorities (e.g., high-priority and low-priority) for the variable, variable type, and/or variable group… (page 4, paragraph [0046])). While Strauss ‘780 describes that the system can use the bit-priorities to enable more efficient error-correction operations that alleviate stress from the hardware devices (e.g., memory devices) (Strauss ‘780, page 2, paragraph [0023]), one or more variables that are to be processed by the computer system with approximate precision, wherein approximate precision is a precision level at which a hardware device does not guarantee full data correctness for the one or more variables (Strauss ‘780, page 1, paragraph [0006]) [lower fidelity]; that the infrastructure may allocate more error correction resources to the data indicated to be of higher priority (Strauss ‘780, page 1, paragraph [0005]) [higher fidelity]; and the divisor index may be stored together with the variable (Strauss ‘780, page 3, paragraph [0037], it does not explicitly describe a command execution module coupled with the metadata management logic and configured to, for each data 
Vorbach describes that TAGs may be used to define the treatment and/or type of data and should not be confused with the TAG memory of caches in the state of the art.  One type of the TAGs described define e.g. the treatment of the data in the memory hierarchy (page 3, paragraph [0045]).  Furthermore, when a data transfer on the cache level (between caches and/or between a cache and the main memory) is required, e.g. to load a required cache line from a higher level cache or the main memory, the TAG associated with the cache transfer initiating data access might be stored at cache level.  The TAG might then be transmitted between the caches and/or the higher-level memory, to characterize the type of the respective data and define its treatment within the cache hierarchy according to its TAG (page 14, paragraph [0296]).  Vorbach therefore clearly suggests that data type, especially a type used to define data treatment, may be stored in a TAG associated with the data.  

While Vorbach does not explicitly describe “accessing” the TAG “in response to a memory request” in order to determine a data type, Bains clearly describes a method for determining data type associated with an incoming request.  Specifically, Bains discloses in one embodiment a controller identifies a data type of an access request by reading an indication provided by the processor (page 5, paragraph [0055]).  Bains also describes a memory system which looks to the data type in order to determine how the data will be handled (specifically enabling/disabling error detection) (page 3, paragraph [0037]).  Bains is therefore believed to obviously suggest that data type identification should be accessed in order to determine how that data should be handled based on the data type identified.  

Strauss ‘238 describes that an approximation aware encoding application can identify at least two types of bits and can split (or make it possible to split) these different types of bits into different streams.  An approximate storage substrate includes multiple regions with different allowed levels of precision (or error rates).  The bits with similar tolerances are mapped into the appropriate types of storage.  For example, one region may be the most precise, with the lowest likelihood of errors; and at least one other region is provided that is less precise, with a relaxed error rate.  The difference in error rates may be due to types of error correction applied and/or the density permitted (Strauss ‘238, page 3, paragraph [0044]).  In Fig. 4C, three types of storage are shown as part of an approximate storage substrate 410.  A first type region 411 with lowest error rates can be optimized for high importance bits 401 to include memory cells 412 and error correction cells 413 providing large error correction overhead [high fidelity area for storing high importance bits].  A second type region 421 can be optimized for medium importance bits 402 to include cells 422 that are denser than memory cells 412 with moderate error rates and error correction cells 423 providing some error correction overhead.  The third region 431 then includes the cells 432 with the highest allowed error rates (optionally optimized for the lower importance bits 403), for example, being the densest memory and having minimal, if any, error correction [lower fidelity areas for storing lower importance bits] (Strauss ‘238, page 4, paragraph [0045]).  Although three types of regions are shown, in some cases two types of regions may be used; and in some other cases more than three types may be used (Strauss ‘238, page 4, paragraph [0046]).  Strauss ‘780 clearly suggests methods for determining and assigning bit importance while Strauss ‘238 clearly suggests storing bits of high importance to a memory region with the lowest error rate and bits of lower importance to memory regions with higher error rates.  Taken together these references are believed to suggest all of the limitations as claimed.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Strauss ‘238 teachings in the Strauss ‘780 in view of Vorbach system. Skilled artisan would have been motivated to incorporate the method of providing memory regions with differing error rates for storing bits of different importance as taught by Strauss ‘238 in the Strauss ‘780 in view of Vorbach system to take advantage of relaxing the error requirements of a region in (Strauss ‘238, page 1, paragraph [0004]).  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as approximate computation.  This close relation between both of the references highly suggests an expectation of success.
Sheaffer describes the storage of cache metadata.  Specifically, it is mentioned that certain operations may be performed to allow a direct mapped cache to simultaneously store data and its corresponding metadata (page 5, paragraph [0046]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Sheaffer teachings in the Strauss ‘780 in view of Strauss ‘238 and Vorbach system. Skilled artisan would have been motivated to incorporate storing data and corresponding metadata simultaneously as described by Sheaffer in the Strauss ‘780 in view of Strauss ‘238 and Vorbach system to effectively atomically write data and associated metadata such that interference during the write process is not possible.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as cache data storage.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 11, Strauss ‘780 in view of Strauss ‘238, Sheaffer, Vorbach, and Bains describe the memory controller of claim 10 (see above), wherein for each data value in the set of data values: the boundary indication value for the data value is associated with a data type stored in a tag associated with the data value, and the tag is stored adjacent to at least one of the high order portion of the data value and the low order portion of the data value (Using the divisor index 404, the bit-priority module 401 can be configured to assign each bit located on one side of the divisor index 404 as being among high-priority bits 406.  The bit priority module 401 can be configured to assign each bit located on the other side of the divisor index 404 as being among low-priority bits 407 (Strauss ‘780, page 3, paragraph [0038]).  The divisor index may be stored at a different location than the variable or may be stored together with the variable (Strauss ‘780, page 3, paragraph [0037]).  Within each specification of a variable, variable type, or variable group, an extension can further declare bit-priorities (e.g., high-priority and low-priority) for the variable, variable type, and/or variable group… (page 4, paragraph [0046])).
Regarding claim 12, Strauss ‘780 in view Strauss ‘238, Sheaffer, Vorbach, and Bains describe the memory controller of claim 10 (see above), wherein the metadata management logic is further configured to, for each data value in the set of data values, read the tag for the data value in response to a directive in a program being executed (Once configured, the controller uses the requested address and the information in the region-to-configuration map to determine which region the request targets and the appropriate error correction strength to use in servicing the request (Strauss ‘238, page 6, paragraph [0079]).  Assigning the block of encoded data to a memory address or a particular region of a memory based at least according to the importance attribute, wherein the memory has at least two precision levels (Strauss ‘238, page 10, paragraph [0117])), and wherein the data value represents an operand of an instruction in the program (The variable-identifier module 102 is configured to identify variables, variable types, and/or variable groups that are to be processed according to approximate precision (Strauss ‘780, page 2, paragraph [0025]).  A variable that is to be processed, or in other words operated on/with, may be considered an operand).
Regarding claim 13, Strauss ‘780 in view of Strauss ‘238, Sheaffer, Vorbach, and Bains describe the memory controller of claim 10 (see above), wherein the metadata management logic is further configured to, for each data value in the set of data values, locate the tag for the data value based on a memory address received at the command interface for the data value (An extension for a page table includes extra information the page table stores or information to which the page table points.  An extension for an independent table includes ranges of addresses that the computer system 615 can search, and further includes bit-priorities associated with each range of addresses (Strauss ‘780, page 5, paragraph [0049])).
Regarding claim 14, Strauss ‘780 in view of Strauss ‘238, Sheaffer, Vorbach, and Bains describe the method of claim 10 (see above), wherein the low data fidelity storage scheme records data at a higher areal density than the high data fidelity storage scheme (In Fig. 4C, three types of storage are shown as part of an approximate storage substrate 410.  A first type region 411 with lowest error rates can be optimized for high importance bits 401 to include memory cells 412 and error correction cells 413 providing large error correction overhead.  A second type region 421 can be optimized for medium importance bits 402 to include cells 422 that are denser than memory cells 412 with moderate error rates and error correction cells 423 providing some error correction overhead… Dynamic approximate storage substrate 410 may be any suitable memory storage device including SLC memories and MLC memories.  For a MLC memory (or a hybrid memory containing SLC and MLC cells), the first type region 411 may be configured as a single level cell region for storing a single bit (even though in the case of the MLC memory it is capable of multiple levels); the second type region 412 may be configured as a denser region, for example, with three or four-level cells… (Strauss ‘238, page 4, paragraphs [0045] – [0047])).
Regarding claim 15, Strauss ‘780 in view of Strauss ‘238, Sheaffer, Vorbach, and Bains describe the memory controller of claim 10 (see above), wherein the command execution module is further configured to, for a first data value in the set of data values: store the low order portion of the first data value in a first memory cell, and store the high order portion of the first data value in a (In Fig. 4C, three types of storage are shown as part of an approximate storage substrate 410.  A first type region 411 with lowest error rates can be optimized for high importance bits 401 to include memory cells 412 and error correction cells 413 providing large error correction overhead.  A second type region 421 can be optimized for medium importance bits 402 to include cells 422 that are denser than memory cells 412 with moderate error rates and error correction cells 423 providing some error correction overhead… Dynamic approximate storage substrate 410 may be any suitable memory storage device including SLC memories and MLC memories.  For a MLC memory (or a hybrid memory containing SLC and MLC cells), the first type region 411 may be configured as a single level cell region for storing a single bit (even though in the case of the MLC memory it is capable of multiple levels); the second type region 412 may be configured as a denser region, for example, with three or four-level cells… (Strauss ‘238, page 4, paragraphs [0045] – [0047])).
Regarding claim 16, Strauss ‘780 describes a computing system, comprising: a host device; a memory system coupled with the host device; and a memory controller coupled with the memory system, wherein the memory controller is configured to (Fig. 9 illustrates an example implementation of a computing environment that may be used to perform approximate computing (Strauss ‘780, page 6, paragraph [0064]).  A memory controller 910 is connected to the GPU 908 to facilitate processor access to various types of memory 912, such as but not limited to RAM (Strauss ‘780, page 6, paragraph [0065])): for each of a plurality of data types, record an association between the data type and one of a plurality of boundary indication values (The variable-identifier module 102 is configured to identify variables, variable types, and/or variable groups that are to be processed according to approximate precision… Accordingly, the bit-priority module 104 is configured to assign and/or apply bit-priorities to variables 108 (e.g., variables, variable types, and/or variable groups) (page 2, paragraph [0025]).  The divisor index 404 includes a mechanism (e.g., pointer and/or address) that identifies a location within a variable, for example, floating-point number 405.  In another implementation (not shown), the variable can be an integer or another type of value.  The system can use the location identified by the divisor index 404 to set bit-priorities of the floating point-number 405 (page 3, paragraph [0036]).  Within each specification of a variable, variable type, or variable group, an extension can further declare bit-priorities (e.g., high-priority and low-priority) for the variable, variable type, and/or variable group… (page 4, paragraph [0046])); for each data value in a set of one or more data values, in response to a memory request for the data value (…the present technology also provides interfaces to specify bit importance within variables of data, and provides an infrastructure for applying the interfaces in approximate storage operations and/or other computing operations (page 2, paragraph [0023]).  Storage operations would inherently require storage requests), determine based on the recorded association a boundary indication value of the plurality of boundary indication values that indicates a boundary between a high order portion of the data value and a low order portion of the data value, wherein the boundary indication value for the data value is associated with a data type (For example, in integer variables, the signal and high order bits are more important than lower order bits (Strauss ‘780, page 2, paragraph [0022]).  Using the divisor index 404, the bit-priority module 401 can be configured to assign each bit located on one side of the divisor index 404 as being among high-priority bits 406.  The bit priority module 401 can be configured to assign each bit located on the other side of the divisor index 404 as being among low-priority bits 407 (Strauss ‘780, page 3, paragraph [0038]).  Within each specification of a variable, variable type, or variable group, an extension can further declare bit-priorities (e.g., high-priority and low-priority) for the variable, variable type, and/or variable group… (page 4, paragraph [0046])).  While Strauss ‘780 describes that the system can use the bit-priorities to enable more efficient error-correction operations that alleviate stress from the hardware devices (e.g., memory devices) (Strauss ‘780, page 2, paragraph [0023]), one or more variables that are to be processed by the computer system with approximate precision, wherein approximate precision is a precision level at which a hardware device does not guarantee full data correctness for the one or more variables (Strauss ‘780, page 1, paragraph [0006]) [lower fidelity]; that the infrastructure may allocate more error correction resources to the data (Strauss ‘780, page 1, paragraph [0005]) [higher fidelity]; and the divisor index may be stored together with the variable (Strauss ‘780, page 3, paragraph [0037], it does not explicitly describe that accessing a tag associated with the data value to identify a data type stored in the accessed tag in response to a memory request for the data; copy a tag associated with the data value to a cache line contemporaneously with copying the data value to the same cache line, wherein the tag identifies the boundary indication value for the data value; store the low order portion at a first memory location in the memory system utilizing a low data fidelity storage scheme; and store the high order portion at a second memory location in the memory system utilizing a high data fidelity storage scheme for recording data at a higher data fidelity than the low data fidelity storage scheme.
Vorbach describes that TAGs may be used to define the treatment and/or type of data and should not be confused with the TAG memory of caches in the state of the art.  One type of the TAGs described define e.g. the treatment of the data in the memory hierarchy (page 3, paragraph [0045]).  Furthermore, when a data transfer on the cache level (between caches and/or between a cache and the main memory) is required, e.g. to load a required cache line from a higher level cache or the main memory, the TAG associated with the cache transfer initiating data access might be stored at cache level.  The TAG might then be transmitted between the caches and/or the higher-level memory, to characterize the type of the respective data and define its treatment within the cache hierarchy according to its TAG (page 14, paragraph [0296]).  Vorbach therefore clearly 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Vorbach teachings in the Strauss ‘780 system. Skilled artisan would have been motivated to incorporate the method of providing data type and treatment information within a TAG associated with the data as taught by Vorbach in the Strauss ‘780 system to effectively communicate data type and treatment throughout the memory hierarchy.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as treatment of stored data based on data type.  This close relation between both of the references highly suggests an expectation of success.
While Vorbach does not explicitly describe “accessing” the TAG “in response to a memory request” in order to determine a data type, Bains clearly describes a method for determining data type associated with an incoming request.  Specifically, Bains discloses in one embodiment a controller identifies a data type of an access request by reading an indication provided by the processor (page 5, paragraph [0055]).  Bains also describes a memory system which looks to the data type in order to determine how the data will be handled (specifically enabling/disabling error detection) (page 3, paragraph [0037]).  Bains is therefore believed to obviously suggest that data type identification 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Bains teachings in the Strauss ‘780 in view of Vorbach system. Skilled artisan would have been motivated to incorporate the method of reading an indication of data type as taught by Bains in the Strauss ‘780 in view of Vorbach system to effectively determine data type and treatment throughout the memory hierarchy.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as treatment of stored data based on data type.  This close relation between both of the references highly suggests an expectation of success.
Strauss ‘238 describes that an approximation aware encoding application can identify at least two types of bits and can split (or make it possible to split) these different types of bits into different streams.  An approximate storage substrate includes multiple regions with different allowed levels of precision (or error rates).  The bits with similar tolerances are mapped into the appropriate types of storage.  For example, one region may be the most precise, with the lowest likelihood of errors; and at least one other region is provided that is less precise, with a relaxed error rate.  The difference in error rates may be due to types of error correction applied and/or the density permitted (Strauss ‘238, page 3, paragraph [0044]).  In Fig. 4C, three types of storage are shown as part of an approximate storage substrate 410.  A first type region 411 with lowest [high fidelity area for storing high importance bits].  A second type region 421 can be optimized for medium importance bits 402 to include cells 422 that are denser than memory cells 412 with moderate error rates and error correction cells 423 providing some error correction overhead.  The third region 431 then includes the cells 432 with the highest allowed error rates (optionally optimized for the lower importance bits 403), for example, being the densest memory and having minimal, if any, error correction [lower fidelity areas for storing lower importance bits] (Strauss ‘238, page 4, paragraph [0045]).  Although three types of regions are shown, in some cases two types of regions may be used; and in some other cases more than three types may be used (Strauss ‘238, page 4, paragraph [0046]).  Strauss ‘780 clearly suggests methods for determining and assigning bit importance while Strauss ‘238 clearly suggests storing bits of high importance to a memory region with the lowest error rate and bits of lower importance to memory regions with higher error rates.  Taken together these references are believed to suggest all of the limitations as claimed.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Strauss ‘238 teachings in the Strauss ‘780 in view of Vorbach system. Skilled artisan would have been motivated to incorporate the method of providing memory regions with differing error rates for storing bits of different (Strauss ‘238, page 1, paragraph [0004]).  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as approximate computation.  This close relation between both of the references highly suggests an expectation of success.
Sheaffer describes the storage of cache metadata.  Specifically, it is mentioned that certain operations may be performed to allow a direct mapped cache to simultaneously store data and its corresponding metadata (page 5, paragraph [0046]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Sheaffer teachings in the Strauss ‘780 in view of Strauss ‘238 and Vorbach system. Skilled artisan would have been motivated to incorporate storing data and corresponding metadata simultaneously as described by Sheaffer in the Strauss ‘780 in view of Strauss ‘238 and Vorbach system to effectively atomically write data and associated metadata such that interference during the write process is not possible.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field 
Regarding claim 19, Strauss ‘780 in view of Strauss ‘238, Sheaffer, Vorbach, and Bains describe the computing system of claim 16 (see above), wherein: the memory system is further configured to, for each data value in the set of data values, associate a data type of the data value with a memory address of the data value, and the memory controller is further configured to, for each data value in the set of data values and in response to receiving the memory address for the data value, determine the boundary indication value for the data value by identifying the data type of the data value based on the received memory address (An extension for a page table includes extra information the page table stores or information to which the page table points.  An extension for an independent table includes ranges of addresses that the computer system 615 can search, and further includes bit-priorities associated with each range of addresses (Strauss ‘780, page 5, paragraph [0049])).
Regarding claim 20, Strauss ‘780 in view of Strauss ‘238 , Sheaffer, Vorbach, and Bains  describe the computing system of claim 16 (see above), further comprising a compiler coupled with the host device, wherein the compiler is configured to: compile a program, wherein each data value in the set of data values represents an operand of one or more instructions in the program ((The variable-identifier module 102 is configured to identify variables, variable types, and/or variable groups that are to be processed according to approximate precision (Strauss ‘780, page 2, paragraph [0025]).  A variable that is to be processed, or in other words operated on/with, may be considered an operand)); and for each data value in the set of data values, generate a tag containing a data type of the data value (Once configured, the controller uses the requested address and the information in the region-to-configuration map to determine which region the request targets and the appropriate error correction strength to use in servicing the request (Strauss ‘238, page 6, paragraph [0079]).  Assigning the block of encoded data to a memory address or a particular region of a memory based at least according to the importance attribute, wherein the memory has at least two precision levels (Strauss ‘238, page 10, paragraph [0117])). 
Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Strauss ‘780 in view of Strauss ‘238, Sheaffer, Vorbach, and Bains, further in view of “Exploiting Partially-Forgetful Memories for Approximate Computing” by Shoushtari et al. (herein after referred to as NPL1).
Regarding claim 18, Strauss ‘780 in view of Strauss ‘238, Sheaffer, Vorbach, and Bains describe the computing system of claim 16 (see above), wherein: the memory system further comprises a cache (level 1 cache 902, a level 2 cache 904… (Strauss ‘780, page 6, paragraph [0064])) (…a cache (Strauss ‘238, page 3, paragraph [0039])) (…a data cache (Sheaffer, page 2, paragraph [0016])).  They do not specifically describe wherein: the memory system further comprises wherein for each data value in the set of data values, the memory controller is further configured to copy the data value and a tag for 
NPL1 describes that data partitioning annotations should guide mapping of each data category to an appropriate part of memory based on its reliability characteristics.  Depending on the type of memory, this mapping can be done by the hardware, application/compiler, or operating system.  For caches, the cache controller decides where to map a new incoming cache block.  In case of software-controlled memories, the compiler aggregates data with the same reliability requirement in tagged groups, and then a run-time system (having knowledge about underlying hardware) does the actual mapping based on this tagging.  For main memories, the operating system should do the mapping during logical-to-physical mapping (page marked 19, column 2, lines 41 – 48 and page marked 20, column 1, lines 1 – 5).  NPL1 further explains that the defect map bookkeeping requires a few additional bits in the tag array of each cache block.  Relaxed Cache’s replacement policy needs to discriminate between critical and non-critical blocks.  Whenever a miss occurs and the missed data block is tagged as a noncritical block the replacement policy should select a victim block from the relaxed ways of the corresponding cache set.  However a critical block is always allocated in a protected way (page marked 20, column 2, lines 11 – 31).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to (NPL1, Abstract).  In addition, all of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as cache data storage.  This close relation between both of the references highly suggests an expectation of success.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Strauss ‘780 in view of Strauss ‘238, Sheaffer, Vorbach, and Bains, further in view of Johnson et al. US Patent Application Publication No. 2016/0345260 (herein after referred to as Johnson).
Regarding claim 9, Strauss ‘780 in view of Strauss ‘238, Sheaffer, Vorbach, and Bains describe the method of claim 1 (see above). They do not explicitly disclose wherein: storing the low order portion at the first memory location utilizing the low data fidelity storage scheme comprises compressing the low order portion using a lossy compression scheme, storing the high order portion at the second memory location utilizing the high data fidelity storage scheme comprises compressing the high order portion using a lossless compression scheme, and the method further comprises decompressing the low 
Johnson describes a method for determining a type of compression for a video feed at an SPD based on importance of data.  If at step 1503 it is determined that the video data contains data of high importance a high quality, higher bitrate compression method is selected.  If at step 1505 there is data of lower importance, it may be compressed using a selected compression algorithm for lossy data compression (page 12, paragraphs [0137], [0139] – [0140]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Johnson teachings in the Strauss ‘780 in view of Strauss ‘238, Sheaffer, Vorbach, and Bains system. Skilled artisan would have been motivated to incorporate losslessly compress high importance data and lossy compress lower importance data as described by Johnson in the Strauss ‘780 in view of Strauss ‘238, Sheaffer, Vorbach, and Bains system to effectively allow for energy reduction but is adaptive based on data context therefore improving system performance without sacrificing data reliability according to importance (Johnson, page 1, paragraph [0009]).  In addition, all of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data storage.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 17, Strauss ‘780 in view of Strauss ‘238, Sheaffer, Vorbach, and Bains describe the computing system of claim 16(see above). 
Johnson describes a method for determining a type of compression for a video feed at an SPD based on importance of data.  If at step 1503 it is determined that the video data contains data of high importance a high quality, higher bitrate compression method is selected.  If at step 1505 there is data of lower importance, it may be compressed using a selected compression algorithm for lossy data compression (page 12, paragraphs [0137], [0139] – [0140]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Johnson teachings in the Strauss ‘780 in view of Strauss ‘238, Sheaffer, Vorbach, and Bains system. Skilled artisan would have been motivated to incorporate losslessly compress high importance data and lossy compress lower importance data as described by Johnson in the Strauss ‘780 in view of Strauss ‘238, Sheaffer, Vorbach, and Bains system to effectively allow for energy reduction but is adaptive based on data context therefore improving system performance without sacrificing data reliability according to importance (Johnson, page 1, paragraph [0009]).  In addition, all of the references teach .
Response to Arguments
Applicant argues, with respect to claims 1, 10 and 16 that the prior art of record does not teach or suggest the amended limitations.  Specifically, that Strauss ‘780 and Vorbach do not appear to explicitly disclose that the boundary indication [divisor index, data type specific handling] is determined by accessing a tag associated with the data value in response to a memory request.  Examiner has provided the Bains reference which is believed to more explicitly suggest the idea that in response to a memory request, which requires data type specific handling, the data type is determined by accessing an indication of the data type, as explained above.  
Applicant argues, with respect to the remaining claims, that they contain similar limitations or depend from claims with similar limitations and are therefore allowable for the previously argued reasons.  Examiner refers to rejections and response above as to why these claims are not currently allowable.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
April 3, 2021

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136